Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 1 of 16 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


                                          )                REQUEST FOR EMERGENCY
JONATHAN N. SAVAGE, ESQ., solely          )                TEMPORARY RESTRAINING
in his capacity as Permanent              )                ORDER AND PRELIMINARY
Non-Liquidating Special Master of Phoenix )                INJUNCTIVE RELIEF
Houses of New England, Inc., and          )
W. MARK RUSSO, ESQ., solely in his        )
Capacity as Program Coordinator of the    )
Rhode Island Superior Court COVID-19      )
Business Recovery Plan,                   )
        Plaintiffs,                       )
                                          )
v.                                        )                C.A. No.
                                          )
UNITED STATES SMALL BUSINESS              )
ADMINISTRATION, and ISABELLA              )
CASILLAS GUZMAN, in her capacity as )
Administrator of the Small Business       )
Administration,                           )
        Defendants.                       )
                                          )

                                  VERIFIED COMPLAINT

       Plaintiffs, Jonathan N. Savage, Esq. (the “Special Master”), solely in his capacity as

Permanent Non-Liquidating Special Master of Phoenix Houses of New England, Inc. (“Phoenix

House”), and W. Mark Russo, Esq., solely in his capacity as Program Coordinator of the Rhode

Island Superior Court COVID-19 Business Recovery Plan (the “Program Coordinator”), bring this

Complaint for Declaratory Judgment and Temporary, Preliminary, and Permanent Injunctive

Relief, for an Order: (1) declaring that Phoenix House is not excluded from the definition of an

“eligible recipient” under the Paycheck Protection Program solely due to its participation in the

Rhode Island Superior Court’s COVID-19 Business Recovery Plan; and (2) enjoining the

Defendants—the United States Small Business Administration and Administrator Isabella Casillas
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 2 of 16 PageID #: 2




Guzman—from denying Phoenix House’s status as an “eligible recipient” under the Paycheck

Protection Program.

       As set forth more fully below, absent intervention from this Honorable Court, Phoenix

House—which provides critical services in Rhode Island and across New England—will remain

unable to access the two million dollars ($2,000,000.00) of second draw Paycheck Protection

Program funds that it currently has in hand, while facing a stark and irreparable harm: the inability

to continue operating under the supervision of the non-liquidating Special Master and the Rhode

Island Superior Court. Unless and until Phoenix House is declared eligible for loan forgiveness

under the Paycheck Protection Program, the Special Master cannot, in the exercise of his business

judgment, allow Phoenix House to spend the funds it has received, putting at stake not only

Phoenix House’s ability to continue operating, but also the Rhode Island Superior Court’s COVID-

19 Business Recovery Plan, as implemented by the Program Coordinator.

       In support thereof, Plaintiffs allege as follows:

                                            PARTIES

       1.      Plaintiff, Jonathan N. Savage, Esq. (the “Special Master”) is the Permanent Non-

Liquidating Special Master of Phoenix Houses of New England, Inc. (“Phoenix House”).

       2.      The Rhode Island Superior Court appointed the Special Master first as Temporary

Non-Liquating Special Master of Phoenix House on or about January 5, 2021, and, more recently,

as Permanent Non-Liquidating Special Master of Phoenix House on or about March 1, 2021.

Copies of the appointment orders are attached hereto as Exhibit 1 (Order Appointing Temporary

Non-Liquidating Special Master) and Exhibit 2 (Order Appointing Permanent Non-Liquidating

Special Master and Order Approving Operating Plan).




                                                 2
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 3 of 16 PageID #: 3




       3.       The Special Master’s appointment as a non-liquidating special master with all the

powers of a non-liquidating receiver was made pursuant to the Rhode Island Superior Court’s

COVID-19 Business Recovery Plan (Administrative Order No. 2020-04) and the Rhode Island

Superior Court’s inherent equitable powers. A copy of Administrative Order No. 2020-04 is

attached hereto as Exhibit 3. 1

       4.       Plaintiff, W. Mark Russo, Esq. (the “Program Coordinator”) is the Program

Coordinator of the Rhode Island Superior Court’s COVID-19 Business Recovery Plan. He was

appointed to that position by the Presiding Justice of the Rhode Island Superior Court by order

dated March 31, 2020. A copy of that order of appointment is attached hereto as Exhibit 4. 2

       5.       Phoenix House is a Rhode Island nonprofit corporation, with its principal place of

business located at 99 Wayland Square, Suite 100, Providence, Rhode Island 02906.

       6.       Defendant, the United States Small Business Administration (the “SBA”) is an

independent federal agency created and authorized pursuant to 15 U.S.C. § 633, et seq. Its

headquarters are located at 409 3rd Street SW, Washington, District of Columbia 02416. The SBA

maintains a District Office located at 380 Westminster Street, Room 511, Providence, Rhode

Island 02903.

       7.       Defendant, Isabella Casillas Guzman (the “Administrator”) is the Administrator of

the SBA, a Cabinet-level position, and she is sued solely in her official capacity, pursuant to 15




1
        Administrative     Order      No.      2020-04     is    also     available  at:
https://www.courts.ri.gov/Courts/SuperiorCourt/PDF/20-04COVID-
19BusinessRecoveryPlan.pdf.
2
         The       order      of       appointment      is     also     available    at:
https://www.courts.ri.gov/Courts/SuperiorCourt/PDF/Order-Covid_19_Business_Recovery_
Plan-Program_Coordinators.pdf.
                                                3
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 4 of 16 PageID #: 4




U.S.C. § 634(b). The SBA’s headquarters are located at 409 3rd Street SW, Washington, District

of Columbia 02416.

                                    JURISDICTION AND VENUE

           8.       Jurisdiction is proper in this Court under 28 U.S.C. § 1331 and 28 U.S.C. §§ 2201

and 2202.

           9.       Venue is proper in this Court under 28 U.S.C. § 1391(b).

                                           INTRODUCTION

                                             Phoenix House

           10.      Founded in 1967, Phoenix House is a substance use treatment organization.

           11.      With facilities in Rhode Island, Massachusetts, New Hampshire, and Vermont,

Phoenix House, Phoenix House operates a broad range of CARF (the Commission on

Accreditation of Rehabilitation Facilities) programs, serving approximately 3,500 people

throughout New England and more than 800 Rhode Islanders.

           12.      Phoenix House’s programs incorporate mental health, gender-specific, and trauma-

informed services for those members of the community who are in need. Its residential and

outpatient facilities provide safe and affordable substance use and behavioral health treatment, and

they are designed to provide positive, empowering, and healthy environments for recovery.

           13.      Among other critical services that it provides to the community, Phoenix House

accepts individuals from the drug diversion court programs established in Rhode Island.

           14.      Over the past year, the COVID-19 pandemic has had a devastating impact on

Phoenix House’s ability to operate—especially because it houses individuals in a congregate

setting.        As a result of necessary social distancing requirements, a decline in individuals’

willingness to seek care, staff illness, and quarantine impacts, Phoenix House has experienced a



                                                    4
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 5 of 16 PageID #: 5




significant decline in its in-patient and out-patient census. Combined with its already slim

operating margin, the COVID-19 pandemic has decreased revenues and increased fixed costs as

well as hose expenses associated with mitigating the effects of the pandemic.

       15.     Facing this COVID-19 induced financial crisis, on January 4, 2021, Phoenix House

sought and received equitable, non-liquidating protection under the supervision of the Rhode

Island Superior Court, resulting in the Special Master’s appointment under the Rhode Island

Superior Court’s equitable powers and the COVID-19 Business Recovery Plan.

                             The COVID-19 Business Recovery Plan

       16.     The State of Rhode Island is one of a very limited number of states which

recognizes the appointment of a non-liquidating, Court-supervised fiduciary for an operating

business entity.

       17.     Rhode Island recognizes that such an appointment is an extraordinary remedy that

should be reserved for extraordinary situations.

       18.     Such a proceeding has its roots in equitable or chancery receiverships that had their

genesis in the Chancery Courts of England. The proceedings were designed to protect properties

subject to multiple, potential claims from being dissipated or lost, because injunctive relief on its

own had not proven to be effective.

       19.     Therefore, in response to the economic disruption caused by the COVID-19

pandemic, the Presiding Justice of the Rhode Island Superior Court, in conjunction with the Rhode

Island Superior Court’s Business Calendar, created the COVID-19 Business Recovery Plan (the

“Business Recovery Plan”).




                                                   5
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 6 of 16 PageID #: 6




        20.    The Business Recovery Plan incorporates the concept of a non-liquidating, Court-

supervised fiduciary designed to provide the protections of injunctive relief to an operating entity

that has been impacted by the COVID-19 pandemic.

        21.    The Business Recovery Plan was implemented to protect and preserve jobs and

investment in businesses within the State of Rhode Island, so as to prevent the loss of those assets

to the COVID-19 pandemic simply because the operating entity would not otherwise be able to

secure the luxury of time to try and deal with the crisis and return to the level of pre-COVID-19

operations.

        22.    As its founding document states, in part, “[t]he [Business Recovery Plan]

recognizes the Superior Court’s inherent equitable authority to supervise entities who, but for the

COVID-19 Pandemic, were paying their debts as they became due in the usual course of business.

However, the economic disruption caused by the COVID-19 Pandemic has prevented said entities

from paying their debts that have become due in the usual course of business. Thus, assets in

which other persons or entities, as creditors, may be interested are in danger of being wasted or

lost.   Accordingly, the [Business Recovery Plan] seeks to provide Court supervision and

protection, by and through injunctive relief, in the form of a Non-Liquidating Receivership Order

to enable those entities to resume and/or continue operations in accord with a Court-approved

Operating Plan.” See Exhibit 3 (Administrative Order No. 2020-04).

        23.    The Business Recovery Plan is neither a bankruptcy, nor a Court-supervised

reorganization proceeding. In turn, the Business Recovery Plan is not a liquidation proceeding.

        24.    The purpose of a bankruptcy under the Bankruptcy Code is to marshal assets,

preserve value, equitably distribute to creditors and either reorganize, if possible, or orderly

liquidate.



                                                 6
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 7 of 16 PageID #: 7




       25.     Likewise, the purposes are similar in a Federal Equity Receivership and a

liquidating receivership under Rhode Island law. However, that is not the purpose of a non-

liquidating proceeding. A non-liquidating proceeding cannot be analogized to a bankruptcy or a

liquidation or a reorganization.

       26.     The purpose of a non-liquidating, Court-supervised proceeding under the Business

Recovery Plan is not to equitably distribute to creditors and, either reorganize, if possible, or

orderly liquidate. The Rhode Island Superior Court does not have such authority under the

Business Recovery Plan.

       27.      Rather, the Business Recovery Plan allows for injunctive relief thereby preventing

multiple lawsuits from causing the waste or loss of an operating asset and thus, providing the

extremely valuable commodity of time, or what the Rhode Island Supreme Court calls a “lifeline,”

for the operating business to ramp back up to pre-COVID-19 operations, thereby preserving

investment and employment opportunities in the State of Rhode Island much the same as the

purpose behind the Paycheck Protection Program.

       28.     Ultimately, the goal of the Business Recovery Plan is to enter an exit order which

allows the operating entity to exit the protections of the Business Recovery Plan with the support

of its creditors. Again, the goal is to provide time, so that the community, the operating entity, and

the creditors preserve something more than liquidation value during an unprecedented crisis.

       29.      Moreover, such injunctive relief, or protection, is only granted if the supervising

Court is satisfied with an “Operating Plan.”

       30.     As such, the potential risks of utilizing the funds advanced pursuant to the Paycheck

Protection Program in a manner at variance with the Paycheck Protection Program is eliminated




                                                  7
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 8 of 16 PageID #: 8




by and through supervision of the operating entity by the Rhode Island Superior Court. In turn, if

the use of those funds is appropriate, then the risk of loan repayment is also eliminated.

       31.     As contemplated by Administrative Order No. 2020-04, the Order Appointing

Permanent Non-Liquidating Special Master, and the Order Approving Operating Plan, Phoenix

House continues to operate under a court-approved operating plan (the “Operating Plan”). A copy

of the Operating Plan is attached hereto as Exhibit 5.

                                  The Paycheck Protection Program

       32.     In or about March 2020, Congress passed, and the President signed into law, the

Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”).

       33.     Among other things, the CARES Act created the Paycheck Protection Program (the

“PPP”), which is administered by the SBA and extends funding to eligible recipients. See 15

U.S.C. § 636(a)(36).

       34.     The purpose of the PPP is twofold. It was designed to ensure that businesses could

continue to pay for eligible expenses and continue operating, while protecting the employment and

livelihood of their employees.

       35.     At its core, the PPP follows a straightforward structure: a borrower applies to a

bank or other SBA-authorized lender for a loan, the SBA then issues a one hundred percent

guaranty of that loan, and provided that the borrower uses the loan proceeds for permissible

purposes, the loan is forgiven.

       36.     Since its inception in March 2020, the PPP has received additional rounds of

funding from Congress.




                                                 8
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 9 of 16 PageID #: 9




               Phoenix House Applies for and Receives a Second Draw PPP Loan

       37.     After entering the Business Recovery Plan, Phoenix House, by and through the

Special Master, applied for a second draw PPP loan and received funds in the amount of two

million dollars (the “Second Draw PPP Funds”).

       38.     The Second Draw PPP Funds are currently held in a bank account and have not

been used for any purpose.

       39.     Phoenix House satisfies all lawful requirements to constitute an “eligible recipient”

as defined by the PPP, 15 U.S.C. § 636(36)(A)(iv).

       40.     Phoenix House’s second draw PPP loan is a “covered loan” as defined by the PPP,

15 U.S.C. § 636(36)(A)(ii).

       41.     Phoenix House’s Second Draw PPP Funds are eligible for forgiveness under the

PPP.

       42.     The Special Master has, through his counsel, sought a determination from

Defendants that Phoenix House was eligible to receive the Second Draw PPP Funds pursuant to

the PPP.

       43.     To date, however, and despite the efforts of the Special Master, Defendants have

yet to issue such a determination. Rather, Defendants have, through their agents/employees,

indicated that Phoenix House may have been ineligible as an “eligible recipient” and thus ineligible

for loan forgiveness due to its participation in the Business Recovery Plan.

       Phoenix House is not a Debtor or Debtor in Possession in a Bankruptcy Proceeding

       44.     The SBA has issued Interim Final Rules with regard to the eligibility of debtors or

debtors in possession in a proceeding under the Bankruptcy Code.




                                                 9
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 10 of 16 PageID #: 10




         45.     Phoenix House is not a debtor or debtor in possession in a proceeding under the

 Bankruptcy Code.

         46.     Rather, Phoenix House enjoys the equitable protections of injunctive relief pursuant

 to the Business Recovery Plan.

         47.     An operating entity who is a party to a legal proceeding in which injunctive relief

 has been granted to enable that entity to continue operating due to the extraordinary situation

 brought about by the COVID-19 pandemic has not been defined as ineligible in the PPP legislation,

 the amendments thereto, or in the Interim Final Rules promulgated by the SBA.

         48.     Therefore, to date, there is nothing that deems Phoenix House ineligible for

 forgiveness under the PPP.

         49.     With regard to eligibility of a debtor or debtor in possession in a Bankruptcy

 proceeding, the Interim Federal Rules promulgated by the SBA, despite the most recent legislation,

 has purported to deem entities in a Bankruptcy proceeding to be ineligible citing the risk that PPP

 funds will not be used for appropriate purposes and in turn, the risk of collecting on a PPP loan

 that is not forgiven.

         50.     However, in this instance, the SBA has not deemed an entity in the Business

 Recovery Plan to be ineligible and pending any such analysis, the SBA can be afforded all of the

 necessary protections pursuant to the Order entered authorizing the Special Master to utilize the

 Second Draw PPP Funds.

         51.     In this unique case, the Special Master has received authorization from the Rhode

 Island Superior Court to file this action. A copy of the Order entered by the Rhode Island Superior

 Court is attached hereto as Exhibit 6 and a copy of the Petition for Instructions precipitating that

 Order is attached hereto as Exhibit 7.



                                                  10
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 11 of 16 PageID #: 11




        52.     The Order specifically provides that the Operating Plan must be amended to set

 forth the specific purposes for which the Second Draw PPP Funds would be utilized. Thus, the

 Superior Court can supervise and determine whether the funds are being used for appropriate and

 forgivable purposes under the subject legislation.

        53.     Moreover, the Order provides that the Special Master is authorized to request that

 this matter remain open, so that the Special Master can report to this Court and the parties,

 including the SBA, as to the use of the Second Draw PPP Funds. Therefore, if there is a dispute

 as to use and ultimate forgiveness, that issue can be dealt with before the funds are utilized.

        54.     This will create a protocol and model wherein PPP funds can be utilized in

 conjunction with the Business Recovery Plan and in particular, in an effort to enable Phoenix

 House to resume pre-COVID-19 pandemic operations and preserve a valuable service for the State

 of Rhode Island and New England.

        55.     In accord therewith, there would be a balancing of the equities and a maintenance

 of the status quo. The status quo being that an entity in the Business Recovery Plan is not currently

 defined to be ineligible for forgiveness under the PPP and the Court-supervision of the operations

 of Phoenix House while in the Business Recovery Plan can address any risk identified by the SBA

 in a Bankruptcy setting.

                                 The Immediate and Irreparable Harm

        56.     Absent a declaration that Phoenix House was not ineligible to receive the Second

 Draw PPP Funds, and that such funds are eligible for forgiveness under the PPP, Phoenix House

 will suffer irreparable harm.

        57.     Unless and until Phoenix House is determined to be an “eligible recipient” under

 the PPP, the Special Master cannot approve or otherwise allow Phoenix House to access and use



                                                  11
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 12 of 16 PageID #: 12




 the Second Draw PPP Funds. If Defendants were to later determine that Phoenix House was not

 an “eligible recipient” as defined by the PPP, but the Second Draw PPP Funds were nevertheless

 spent, it will have created a significant obligation on the part of the special mastership estate, to

 the material detriment of Phoenix House’s creditors. In this way, the Special Master’s ability to

 exercise his business judgment for the protection of the special mastership estate for the benefit of

 Phoenix House’s creditors is impaired.

        58.     Moreover, given the impact of COVID-19 on Phoenix House’s finances, it has

 become clear to the Special Master that absent access to the Second Draw PPP Funds, Phoenix

 House will be unable to comply with the Rhode Island Superior Court-approved Operating Plan,

 resulting in subsequent liquidation and the closure of Phoenix House’s essential programs.

        59.     Once Phoenix House begins to liquidate and its programs are closed, the State of

 Rhode Island, as well as its neighboring states, will lose a critical community service provider, and

 its patients will lose access to the substance abuse treatment available at Phoenix House’s facilities.

        60.     In short, the consequences of inaction are dire.

                              A Balancing of the Equities Favors Relief

        61.      A balancing of the equities in this matter favors relief, especially in light of the

 Orders entered by the Rhode Island Superior Court and this Court’s experience in jointly

 supervising Rhode Island receivership proceedings.

        62.     Phoenix House can continue to operate, and the Business Recovery Plan will

 establish a protocol for the use of PPP funds which may well save other businesses. In turn, the

 SBA can actively monitor the situation.




                                                   12
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 13 of 16 PageID #: 13




                       The Public Interest Weighs Heavily in Favor of Relief

        63.      The public interest identified in the PPP legislation and its amendments are exactly

 in line with the public interest identified in establishing the Business Recovery Plan—there must

 be some protections afforded to businesses impacted by the COVID-19 pandemic. Absent such

 protection and supervision, Phoenix House and other businesses will fail. Said failure will forfeit

 significant investments in the community and the resulting loss of jobs.

        64.     Therefore, the public interest weighs heavily in favor of declaratory and injunctive

 relief, which is designed to allow the PPP and the Business Recovery Plan to function in parallel.

                                       CAUSES OF ACTION

                                             COUNT I
                                       Declaratory Judgment

        65.     Plaintiffs incorporate all preceding allegations as though fully set forth herein.

        66.     “In a case of actual controversy within its jurisdiction . . . any court of the United

 States, upon the filing of an appropriate pleading, may declare the rights and other legal relations

 of any interested party seeking such declaration, whether or not further relief is or could be sought.

 Any such declaration shall have the force and effect of a final judgment or decree and shall be

 reviewable as such.” 28 U.S.C. § 2201.

        67.     Moreover, courts are empowered to grant “[f]urther necessary or proper relief based

 on a declaratory judgment or decree . . . against any adverse party whose rights have been

 determined by such judgment.” 28 U.S.C. § 2202.

        68.     There is an actual controversy between the Special Master and the Program

 Coordinator (together, “Plaintiffs”), on one hand, and Defendants, on the other hand, as to whether

 Phoenix House qualifies as an “eligible recipient” under the PPP.




                                                  13
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 14 of 16 PageID #: 14




        69.     Therefore, Plaintiffs seeks a declaratory judgment from this Court declaring that

 Phoenix House is an “eligible recipient” as defined under 15 U.S.C. § 636(A)(iv).

                                              COUNT II
                                           Injunctive Relief

        70.     Plaintiffs incorporate all preceding allegations as though fully set forth herein.

        71.     Plaintiffs have a likelihood of success on the merits of the claims asserted herein.

        72.     Plaintiffs have no adequate remedy at law.

        73.     Absent injunctive relief, Plaintiffs and Phoenix House’s creditors, employees, and

 residents will suffer irreparable harm.

        74.     On balance, the minimal hardship to Defendants as compared with the harm

 confronted by Plaintiffs, favors the issuance of injunctive relief.

        75.     The public interest is best served by the issuance of injunctive relief.

        76.     Therefore, Plaintiffs respectfully demands that this Court grant temporary,

 preliminary, and permanent injunctive relief:

                    a. Enjoining Defendants, and its agents/employees, from denying Phoenix

                        House’s status as an “eligible recipient” under the PPP; and

                    b. Any and all other injunctive relief that is fair, equitable, and necessary to

                        prevent the irreparable harm alleged herein.

        77.     Due to the nature of the requests set forth in this Complaint, no bond is required for

 the enforcement of an injunction and, under the circumstances of this case, no bond should be

 required for the temporary and preliminary emergency relief sought under Fed. R. Civ. P. 65.

        WHEREFORE, Plaintiffs pray for judgment from this Court and against Defendants as set

 forth above, as well as for costs, reasonable attorneys’ fees, and any and all other relief that this

 Court deems just and proper.

                                                  14
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 15 of 16 PageID #: 15




                                            VERIFICATION

             I, Jonathan N. Savage, Esq., solely in my capacity as Permanent Non-Liquidating Special

   Master ofPhoenix Houses of New England, Inc., declare that        I have personal knowledge ofthe

  allegations set forth in this Verified Complaint; and that such allegations are true and correct to

  the best   ofmy knowledge, information,   and belief.




                                                          Jonathan N. Sa        Esq. solely in his
                                                          capacity   as    P          Non-Liquidating
                                                          Special Master       Phoenix Houses of New
                                                          England, Inc.




                                                   l5
Case 1:21-cv-00153-MSM-PAS Document 1 Filed 04/06/21 Page 16 of 16 PageID #: 16




                                           Respectfully Submitted By,
                                           Plaintiff,
                                           Jonathan N. Savage, Esq., solely in his
                                           capacity as Permanent Non-Liquidating
                                           Special Master of Phoenix Houses of New
                                           England, Inc.,
                                           By His Counsel,

                                           /s/ Christopher J. Fragomeni
                                           /s/ Edward D. Pare III
                                           Christopher J. Fragomeni, Esq. (9476)
                                           Edward D. Pare III, Esq. (9698)
                                           Savage Law Partners, LLP
                                           39 Pike Street
                                           Providence, RI 02903
                                           Tel: (401) 238-8500
                                           Fax: (401) 648-6748
                                           chris@savagelawpartners.com
                                           epare@savagelawpartners.com


                                           Plaintiff,
                                           W. Mark Russo, Esq., solely in his
                                           capacity as Program Coordinator of the
                                           Rhode Island Superior Court COVID-19
                                           Business Recovery Plan,
                                           By His Counsel,


                                           /s/ W. Mark Russo
                                           W. Mark Russo, Esq. (#3937)
                                           John A. Dorsey, Esq. (#8373)
                                           Ferrucci Russo, P.C.
                                           55 Pine Street, 3rd Floor
                                           Providence, RI 02903
                                           Tel: (401) 455-1000
                                           Fax: (401) 455-7778
                                           mrusso@frlawri.com
                                           jdorsey@frlawri.com

 Dated: April 6, 2021




                                      16
